November 1. 1972

Hon. Robert S. Calvert              Opinion No.M-1257
Comptroller of Public Accounts
State Finance Building              ke:   Whether Tyler State Col-
Austin, Texas 70711                       lege may pay for insurance
                                          providing coverage for:
Hon. James R. Sawyer                       (1)workxen's compensation
Vice President for Fiscal Affairs         on college enployeee, (2)
Tyler State College                       public liability on college
P. 0. Box 1142                            premi8e.s. (3) automobile
Tyler, Texas 75701                        liability and medical pay-
                                          ments on college owned
                                          or leased vehicles, and
                                           (4)fire and extended cover-
                                          age on college buildings
                                          and contents, by vouchers
                                          submitted for payment out
                                          of General Revenue appro-
Gentlemen:                                priations?

     You have requested an opinion on the following specific
question:

         "Will Tyler State College be able to pay
    premiums on the following ineurance coverages
    on voucherk payable from the General Revenue
    Appropriation?

          "(1)Worlcnen'ecompensation on the college
     employees.




                          -6162-
Hon. Robert s. Calvert and Hon. James R. Sawyer, Page 2 (M-1257)



          "(2)Bodily injury and property damage
     liability insurance and premises medical pay-
     ments upon the premises of Tyler State College.

          W (3)Automobile liability, medical payments
     and physical damage on college owned or leased
     vehicles.

          "(4)Fire and extended coverage on buildings
     and contents."

     In answer to your question regarding payment for workmen’e
compensation (l), such authorization must be found under authority
of Section 59 to Article III of the State Constitution (Nov. 3,
1936). The Legislature has authority under thin constitutional
amendment to enact laws allowing state institutions of higher
learning to purchase workmen@e compensation policies for their
officers and employees. But to date no such general legislation
has been enacted to allow such state institutions ofhigher
learning as Tyler State College to purchase thiscwerage.
Neither has any:specific legislation been passed covering such
authority for Tyler State College. In the absence of such 'legie-
lation, your college is without legislative authority to purchase
this insurance.

     In answer to the question regarding bodily injury, property
damage and medical payments on premises (2). we recognize that
under the provisions of the Texas Tort Claims Act, Article 6252-19,
Vernon's Civil Statutes, the college, ae a governmental inetitu-
tion is exposed to liability and muit for certain negligent
acts or omieeions: and general authorization is found in said
Act for agencies or institutions to purchaee liability insurance.
However, the current General Appropriations Act; S.B. 1 (Acts
62nd Leg., 3rd C.S., 1972), Sec. 44, page IV-81, forbids the
expenditure of any funds by state agencies ofhigher education
for purchase of liability insurance to cover claims arising under
the Texas Tort Claims Act.




                           -6163-
,Hon. Robert S. Calvert and Ron. James R. Sawyer, page 3 (M-1257)



     In anewer to your question regarding autmobile liability
insurance (3), Article 6252-19a, Vernon's Civil Statutes, in
ite relevant provisions, reads as follows:

          "Section 1. The State Departments or
     agencies who own and operate motor vehicles, air-
     craft and motorboats or watercraft of all types
     and sizes shall have the authority to insure their
     officers and employees from liabilitv arieins out of
     the use, otaerationand maintenance of such auto-
     mobilee,.trucka, tractors, power equipment, air-,
     craft and motorboats or watercraft ueed or which
     may be used in the operation of such department or
     agency. Such insurance shall be provided by the
     purchase of a policy or policies for that purpose
     from some liability insurance company or companies
     authorized to transact business in the State of
     T-0.    All liability insurance so purchased shall
     be provided on a policy form or forms approved by the
     State Board of Insurance as to form and by the
     Attorney General as to liability..
          II
           . . .

          "Sec. 4. Such payments are to be charged
     against the maintenance fund of the department for
     which such employee is~employed." (Wlphaeis added.)

      Our opinion is that you my purchase and pay for automobile
liability insurance on college owned or leased motor vehicles
out of the General Revenue Appropriations, since the limitation
contained in the General Appropriation Act (6.8. 1) applies only
to insurance purchased under the provisions of Article 6252-19
and not 6252-19a. See Attorney General's Opinion M-1215 (1972).
The above authority  only extends to public liability coverage.
i.e.,  bodily injury and property damage.liability insurance,




                            -6164-
Hon. Robert S. Calvert and Hon. James R. Sawyer, page 4(M-1257)



and not to collision or medical payments coverage On the vehicle
insured.

     In answer to your question regarding fire and extended
coverage on college buildings and contents:

     In view of the Senate Concurrent Resolution No. 3 (Acts
37th Leg., 2nd C.S., 1921), which expresses legislative intent
that no insurance shall be taken out upon any public buildings
or the contents thereof of this State, and prior Attorney General's
opiniona holding that state warrants may not be issued in payment
of insurance premiums in the absence of specific appropriations
for that purpose (Atty. Genl. Opin. No. C-193 (1963) and others
cited therein), we conclude that you cannot purchase fire and
extended coverage insurance on college buildings or their con-
tents.

     It is our opinion that you cannot buy insurance as described
in categories (l), (2) and (4) but that you can buy automobile
public liability insurance (3) and pay by voucher.on the General
Revenue Appropriations.

                       SUMMARY

              Article 6252-19a. Vernon's Civil
          Statutes, authorizes Tyler State College
          to pay premiums on automobile public li-
          ability insurance on college owned or
          leased vehicles by vouchers payable from
          General Revenue Appropriation.

              There is no legislation authorizing
          purchase of workmen's compensation in-
          surance by Tyler State College.




                           -6165-
_.   .




         Bon. Robert S. Calvert and Hon. James R. Sawyer, page S(M-1257)



                         Restrictions in S.B. 1 (Acts 62nd Leg.,
                   3rd C.S., 1972) Sec. 44, page IV-81, pro-
                   hibit   purchase of public liability insurance
                   on Tyler State College premises. In view
                   of legislative intent expressed in Senate
                   Concurrent Resolution No. 3 (Acts 37th Leg.,
                   2nd C-S., 1921) and prior Attorney General
                   Opinions, Tyler State College may not pur-
                   chase fire and extended coverage insurance
                   on college buildings.

                                          Yo*   very truly,




         Prepared by Barry C. Green
         Assistant Attorney General

         APPROVED:
         OPINION COMMITTEE

         Kerns Taylor, Chairman
         W. E. Allen, Co-Chairman
         Austin Bray
         Arthur Sandlin
         Jerry Roberts
         Sam Jones

         SAMVBL D. MCDANIEL
         Staff Legal Assistant

         ALFRED WALKER
         Executive Assistant

         NOLA WRITE
         First Assistant



                                      -6166-